DETAILED ACTION
This office action is responsive to communication filed on May 3, 2022.
Response to Amendment
The amendment filed May 3, 2022 will not be entered as it would require further search and/or consideration.  For instance, claim 1 is amended to recite that a photodiode is connected to a first power node configured to supply a first source voltage, and configured to generate a charge in response to light, a reset transistor connected between the floating diffusion and a second power node configured to supply a second source voltage that is higher than the first source voltage, and that the boosting capacitor is connected directly to the floating diffusion and the control node.  This amendment changes the scope of claim 1 and would thus require further search and/or consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696